Exhibit 10.2.1

 

FIRST AMENDMENT

TO

CADMUS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Restated Effective July 1, 2002)

 

Pursuant to due corporate action of the Human Resources and Compensation
Committee of its Board of Directors, Cadmus Communications Corporation, as the
Plan Sponsor of the Cadmus Supplemental Executive Retirement Plan (As Restated
Effective July 1, 2002) (the “Plan”), hereby amends the Plan as follows,
effective August 9, 2005:

 

1. The following new paragraph 2.5 is added to the Plan:

 

2.5 Board Designated Cessation of Active Participation or Cessation of Benefit
Accrual, Vesting and/or Related Rights. Notwithstanding any other provision of
the Plan, the Board may prospectively, but not retroactively, terminate the
status of any Participant as an Active Participant, whether or not the
Participant is then, or thereafter again becomes, an Eligible Employee, and
thereby cause Benefit Service and Vesting Service for such Participant to be
frozen with the result that if the Participant has no vested benefit under the
Plan at the effective date of such action, his Accrued Benefit and Death Benefit
shall be forfeited and if the Participant has a vested benefit under the Plan at
the effective date of such action, his vested Accrued Benefit and vested Death
Benefit shall not thereafter be increased nor shall any rights pertaining
thereto at the effective date of such cessation of active participation
(including any rights or benefits otherwise resulting from a Change in Control
occurring after such effective date) be enhanced. Alternatively, the Board may
prospectively, but not retroactively, cause to be frozen benefit accrual,
vesting and/or any other rights pertaining to a Participant’s benefit under the
Plan at the effective date of such freeze (including any rights or benefits
otherwise resulting from a subsequent Change in Control occurring after such
effective date), whether or not the Participant is then, or thereafter again
becomes, an Eligible Employee.

 

IN WITNESS WHEREOF, the Plan Sponsor of the Plan has caused its name to be
signed and its seal to be affixed hereunto as of the 9th day of August, 2005.

 

CADMUS COMMUNICATIONS CORPORATION, Plan Sponsor

By

 

/s/ Bruce Thomas

--------------------------------------------------------------------------------

Its

  President and CEO      